Citation Nr: 1749345	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  16-26 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a heart disability, to include coronary artery disease (CAD) and congestive heart failure.

2.  Entitlement to service connection for pulmonary embolism.

3.  Entitlement to service connection for viremia.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from October 1959 to September 1963.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran requested a Travel Board hearing which was scheduled to be held in October 2017.  In October 2017, the Veteran submitted a written request to cancel his hearing; therefore, his hearing request is withdrawn.

The Board notes that the Veteran submitted additional evidence with a waiver of AOJ review since the issuance of the March 2016 statement of the case, to include a private medical opinion.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for pulmonary embolism is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, a heart disability, to include CAD and congestive heart failure, is etiologically related to his period of active service.

2.  The Veteran does not have a current diagnosis of viremia.


CONCLUSIONS OF LAW

1.  The criteria for service connection on a secondary basis for a heart disability, to include CAD and congestive heart failure, are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2017).

2.  The criteria for entitlement to service connection for viremia are not met.  38 U.S.C.A. §§ 1110, 1131, 1154, 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Merits of the Service Connection Claims

Service connection may be established for disability resulting from personal injury sustained or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence showing (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).   Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Secondary service connection may be established for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).


Coronary Artery Disease

After weighing the evidence, the Board finds in favor of the Veteran's claim for service connection for a heart disability, to include CAD and congestive heart failure secondary to service-connective major depressive disorder.  To that end, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  

The record contains somewhat conflicting evidence addressing the relationship between the Veteran's CAD and service.  In the August 2015 VA examination, the VA examiner opined that the Veteran's heart disabilities, to include CAD, were less likely than not incurred in or caused by service, as the separation examination lacked findings of heart issues.  He indicated that the etiology of the heart conditions was cigarette smoking and elevated lipids.  The examiner did not provide an opinion regarding the relationship between CAD and his service-connected major depressive disorder.

The Veteran submitted an examination report from a private physician in May 2017.  The private physician noted the Veteran's statement that during periods of stress caused by his depression, his blood pressure increased and caused chest pain.  Upon review of the Veteran's record and examination of the Veteran, the private physician opined that the Veteran's service-connected major depressive disorder more likely than not aided in the development of and permanently worsened his CAD.  In support of his opinion, he cited to medical literature which supports a finding that depression is a risk factor for the development and worsening of CAD.

In light of the private opinion showing a likely relationship between the Veteran's coronary artery disease and his service-connected major depressive disorder, the Board finds in favor of the claim.  Because there is an approximate balance of positive and negative evidence, the benefit of the doubt must be applied in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2014); see Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 38 C.F.R. § 3.102.  Accordingly, resolving reasonable doubt in his favor, service connection for coronary artery disease as secondary to major depressive disorder is granted.  

Viremia

The Veteran seeks service connection for viremia.  As the Veteran does not have a current diagnosis of viremia, service connection is not warranted.

STRs show a diagnosis and treatment of viremia in November 1962.  The Veteran was admitted to the hospital with a fever indicated to be caused by viral influenza.  He was tested and his fever was treated; however, the virus could not be determined.  After six days of hospitalization, the Veteran's body temperature returned to normal and he remained asymptomatic.  The Veteran was discharged on the seventh day.  

The September 1963 separation examination does not show any indication of any symptoms or residuals from viremia.  Further, post-service treatment records do not show complaints, diagnoses or treatment of viremia.

The Veteran was afforded an August 2015 VA infectious disease examination to determine the etiology of the Veteran's claimed viremia.  There was no evidence of any current symptoms or objective findings.  The examiner provided the opinion that claimed viremia was less likely than not associated with the in-service treatment for viremia.  The examiner provided the following rationale: "There is no evidence of current viremia.  His episodes of fever of unknown origin, diagnosed in service as viremia, are not currently present or diagnosed, therefore there is no diagnosis on which to base an opinion."

As the Veteran does not have diagnosis of viremia, there is no current disability and the first element of service connection has not been met.  Therefore, service connection must be denied.  There is no evidence of viremia at any time relevant to the appellate period.  In reaching this decision the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for CAD, to include congestive heart failure, is granted as secondary to service-connected major depressive disorder.

Service connection for viremia is denied.


REMAND

The Veteran has a current diagnosis of pulmonary embolism; however, a VA medical opinion has not been obtained regarding its etiology.  As the Board has granted the claim for service connection for a heart disability, to include CAD and congestive heart failure, remand is required to obtain a medical opinion regarding the etiology of the pulmonary embolism, to include its relationship, if any, to now service-connected heart disability, to include CAD and congestive heart failure.

In light of the remand, updated VA treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain updated treatment records.

2.  Upon completion of directive 1, schedule the Veteran for a VA examination to determine the etiology of his pulmonary embolism, to include as secondary to now service-connected heart disability, to include CAD and congestive heart failure.  Any and all studies, tests, and evaluations should be performed.  The examiner should elicit a complete history from the Veteran, the pertinent details of which should be included in the examination report.

After examining the Veteran, and considering his pertinent medical history and lay statements regarding reported symptoms, the examiner should provide the following opinions:

Is it as least as likely as not (50 percent probability or greater) that pulmonary embolism manifested during active service or is otherwise causally or etiologically related to his active service?

Is it as least as likely as not (50 percent probability or greater) that pulmonary embolism is proximately due to the Veteran's service-connected heart disability, to include CAD and congestive heart failure?

Is it as least as likely as not (50 percent probability or greater) that pulmonary embolism has been aggravated (worsened) by the Veteran's service-connected heart disability, to include CAD and congestive heart failure?

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he/she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  After completing the above directives and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claim for entitlement to service connection for pulmonary embolism.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond.  The case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


